B. F. SAFFOLB, J.
The test of the jurisdiction of the justice’s court in civil cases is the amount in controversy, or the sum claimed. — Const. Art. 6, § 13; Rev. Code, 841. If, on appeal to the circuit court, the defendant would make a question of the jurisdiction in this respect, he must do so by demurrer or plea.— Vaughan v. Robinson, 20 Ala. 229; Rose v. Thompson, 17 Ala. 628. The plaintiff can not be non7suited, because, after issue joined on the merits, it is developed by the evidence that the amount really due him is beyond the lower jurisdiction. He has claimed only the proper amount, or the defendant is in fault for not having taken the objection at the proper time.
The court erred in instructing the jury to deduct defendant’s offset from the amount proved to be due to the plaintiff, without regard to the sum claimed by him, or of which the justice had jurisdiction. — 1 Chit. Plead. 339.
While a plaintiff may bring his suit within the cognizance of the justice by voluntarily releasing a portion of his demand, he can not do so by admitting offsets. It is the plaintiff’s amount in controversy that determines the jurisdiction, and not as it may be affected by independent demands of the defendant. Such a practice would lead to confusion, and embarrass the right of the defendant to be heard in a higher tribunal.
Excepting the limits of the concurrent jurisdiction of the circuit court and the justice, a case within the jurisdiction of one is without that of the other. Section 2768 of the Revised Code requires the suit to be dismissed from the *611circuit court, when the sum recovered is less than the jurist diction, unless it is reduced to that amount by an offset successfully made.
The judgment is reversed, and the cause remanded.